Citation Nr: 0324112	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating transverse 
myelitis with neurogenic bladder, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an annual clothing allowance for 2001.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 14, 2000 to 
August 23, 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which, in part, granted service 
connection for transverse myelitis with neurogenic bladder 
and assigned a 30 percent rating.  The veteran also perfected 
an appeal from a February 2002 decision of the RO which 
denied entitlement to a clothing allowance for 2001.  

Issue not on appeal

At his personal hearing before the undersigned in San 
Antonio, Texas on February 28, 2003, the veteran and his 
representative raised the additional issue of entitlement to 
special monthly pension based on the need for regular aid and 
attendance or being housebound.  Testimony was taken as to 
that issue, although it was agreed that the Board lacked 
jurisdiction of consider the matter and that it would have to 
be referred to the RO for initial adjudication.  See the 
hearing transcript, pages 2-3.   

In an informal brief dated August 18, 2003, the veteran's 
representative has requested that the Board consider the 
special monthly pension issue as being inextricably 
intertwined with the certified issue of an increased rating 
for neurogenic bladder.  Upon review, the Board notes that 
while ultimate resolution of the aid and attendance issue may 
be in some way dependent upon the outcome of the increased 
rating claim, the reverse is not true.  Therefore, the issues 
are not inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Accordingly, the aid and 
attendance claim is referred to the RO for appropriate action 
and the increased rating issue will be adjudicated without 
further ado.  


FINDINGS OF FACT

1.  The veteran's service-connected neurogenic bladder is 
manifested by voiding dysfunction requiring the use of a 
catheter some five times a day to empty his bladder.  

2.  The veteran served on active duty until August 23, 2001; 
hence, he was not eligible for a clothing allowance payment 
on August 1, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
transverse myelitis with neurogenic bladder are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.115a, 4.115b, 4.124a, Diagnostic Codes 8010-7452 (2002).

2.  The veteran's claim for an annual clothing allowance for 
2001 must be denied by operation of law.  38 U.S.C.A. § 1162 
(West 2002); 38 C.F.R. § 3.810 (a)(2) (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
disability rating for a neurogenic bladder.  He also contends 
that he should be granted a clothing allowance due to wear 
and tear on his clothing caused by his wheelchair.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA as to notice apply to this 
case and have been effectively satisfied under the 
circumstances presented in this appeal.  

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
June 2002 Statement of the Case (SOC).  
A review of the record reveals that the veteran has not been 
provided a letter specifically notifying him of the evidence 
necessary to substantiate his claims as well as the evidence 
he was expected to obtain and which evidence VA would obtain.  
However, given the favorable decision reached herein with 
respect to the increased rating claim, the Board finds that 
any failure of VA to comply with the specific requirements of 
Quartuccio should be regarded as harmless error.  Under the 
circumstances here presented, issuance of a letter which 
scrupulously complied with the VCAA would serve only to delay 
a favorable resolution of the veteran's claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided]. 

With respect to the entitlement to an annual clothing 
allowance, as discussed below this claim is being denied 
based on the operation of law.  The Court has held that the 
VCAA has no effect on an appeal where the law is dispositive 
of the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).  Thus, issuance of a VCAA notice letter would be a 
useless act as to this issue also, because no additional 
evidence can serve to change the outcome of the claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes VA 
and private physicians' statements, and reports of VA 
examinations.  The veteran testified about symptoms of and 
treatment for his neurogenic bladder at a personal hearing 
before the undersigned in February 2003.  As discussed 
immediately above, the outcome of the clothing allowance 
claim does not turn on any evidence but is governed by the 
law and regulations.

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

1.  Entitlement to a increased disability rating for 
transverse myelitis with neurogenic bladder, currently 
evaluated as 30 percent disabling.  

Relevant law and regulations

Disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Specific rating criteria

With the grant of service connection for a neurogenic bladder 
in February 2002, the RO assigned a 30 percent rating.  The 
veteran contends that his disability warrants a higher 
evaluation.  

According to Diagnostic Code 7542, a neurogenic bladder is to 
be rated as a voiding dysfunction.  See 38 C.F.R. § 4.115b 
(2002).  Voiding dysfunction is to be evaluated as urine 
leakage or frequency, or obstructed voiding.  See 38 C.F.R. 
§ 4.115a.

Urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  If the 
disorder requires the use of absorbent materials that must be 
changed two to four times a day, a 40 percent rating is 
applicable.  For urinary frequency, a maximum 40 percent 
rating is applicable if the daytime voiding interval is less 
than one hour, or if the veteran awakens at night to void 
five or more times per night.  For obstructed voiding, the 
regulation provides a maximum 30 percent rating for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

Factual background

Service medical records reflect that in January 2001 the 
veteran developed T4 paraplegia of the lower extremities 
following herpes simplex viral infection and myelitis.  He 
has been confined to a wheelchair since then.  Records 
indicate that at the beginning, the veteran used a Foley 
catheter for his bladder management.  Later on, his Foley was 
discontinued, and he started intermittent straight self-
catheterizations.  

Post-service medical records include VA examinations reports 
in January and February 2002 wherein it was noted that the 
veteran had no bladder or bowel control and used a catheter 
every 4-6 hours.  In a February 2003 statement, Dr. D.B., 
Chief of the Spinal Cord Injury Service at the Audie L. 
Murphy Memorial Veterans Hospital, stated that the veteran 
passed a catheter through the urethra and into the bladder 
some five times per day to empty his bladder.  

Analysis

A 60 percent evaluation requires the use of any appliance or 
the wearing of absorbent materials which must be changed more 
than four times a day.  An appliance is defined as all types 
of catheters as well as any other assistive device for 
urination.  59 Fed.Reg. 2524 (1994).  In light of the 
objective medical evidence of record indicating that the 
veteran has been catheterizing himself five times a day, the 
Board finds that the evidence supports a 60 percent 
evaluation for the service-connected neurogenic bladder.  A 
60 percent rating is the highest authorized under this 
Diagnostic Code.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in February 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's neurogenic bladder was rated by the RO as 30 
percent disabling from August 24, 2001, the day following his 
separation from service.  Cf. 38 C.F.R. § 3.400(b)(2) (2002).  
After reviewing the medical records, described above, the 
Board believes that the 60 percent rating should be made 
effective from August 24, 2001.  A longitudinal review of the 
evidence shows that although the frequency is unclear the 
service medical records clearly show that the veteran used a 
catheter to empty his bladder.  The February 2002 VA 
examination indicated that he his bladder every 4-6 hours.  
Resolving doubt in the veteran's favor, the Board finds it 
reasonable to conclude that the symptomatology associated 
with the veteran's service-connected neurogenic bladder more 
nearly approximated that of a 60 percent rating under 
Diagnostic Code 7542 from August 24, 2001.  See 38 C.F.R. §§ 
3.102, 4.3 (2002).   

2.  Entitlement to a clothing allowance for 2001.

Pertinent law and regulations

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) (2002).

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraphs (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously-established entitlement.  38 C.F.R. § 3.810(b) 
(2002).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within 1 
year of the anniversary date (August 1) for which entitlement 
is initially established, otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date.  The 1-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1) 
(2002).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within 1 year from the 
date of notification to the veteran of such determination.  
38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(c)(2) 
(2002).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2002).  

Factual background

It is uncontroverted that the veteran served on active duty 
from August 14, 2000 to August 23, 2001.  

The evidence of record includes a clothing allowance claim 
(VA Form 21-8678) dated July 29, 2001.  [The Board notes that 
there is no VA date received stamp on the form, but as 
discussed below the date of receipt is irrelevant.]  

In a rating decision dated February 18, 2002, the veteran was 
awarded service connection for various disabilities.  The 
effective date for the awards was August 24, 2001, the day 
following the veteran's separation from service.  

In a letter dated February 19, 2002 the RO informed the 
veteran that his claim for a clothing allowance, received at 
the RO on July 29, 2001, had been denied because he did not 
become eligible for the clothing allowance until August 24, 
2001.  The veteran was provided another VA Form 21-8687 and 
encouraged to complete and submit it for his 2002 clothing 
allowance.  [It does not appear that the form was completed 
and submitted to the RO.]

In the Statement of the Case dated June 6, 2002, the RO 
denied the veteran's claim of entitlement to a clothing 
allowance for the year starting August 1, 2001 because the 
veteran was still on active duty as of August 1, 2001 and 
therefore was not eligible for the annual clothing allowance.

Analysis

As noted above, entitlement to an annual clothing allowance 
payment requires eligibility on August 1 of the year in which 
payment is made (i.e., a veteran eligible as of August 1, 
2001 is entitled to receive the 2001 payment).  In this case, 
the veteran was not released from active duty until August 
23, 2001.  Therefore, he was not eligible for a clothing 
allowance for 2001.  

The Board notes that the date fact that the veteran filed his 
claim, July 29, 2001, is of no consequence since he was not 
eligible for the 2001 clothing allowance.  

As such, the Board finds that the veteran's claim for a 
clothing allowance for 2001 must be denied as a matter of 
law.  Where the law and not the evidence is dispositive, the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal is denied.

Additional comments

At the February 2002 hearing, and in the August 2003 informal 
brief, the veteran through his representative addressed the 
matter of entitlement to a clothing allowance on the basis of 
wear and tear caused by his wheelchair.  As explained above, 
the veteran's claim of entitlement to a clothing allowance 
for the year starting August 1, 2001 was denied based on his 
lack of eligibility for such benefit under the law.  Because 
of this finding of a lack of basic eligibility, the matter of 
the specific factual circumstances surrounding the need for a 
clothing allowance was not addressed by the RO and need not 
now be addressed by the Board.   The Board intimates no 
conclusion, legal or factual, as to the outcome of any other 
clothing allowance claim filed by the veteran.

As discussed above, because resolution of this issue is based 
on the law, not the facts, the notice and duty to assist 
provisions of the VCAA are inapplicable.  
See Manning, supra.

The Board hopes that its discussion above may serve to more 
clearly inform the veteran of the requirements of law as to 
filing for a clothing allowance.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent rating is warranted for 
neurogenic bladder effective August 24, 2001.  The Board also 
concludes that the claim for entitlement to a clothing 
allowance for 2001 is denied as a matter of law.  




ORDER

A 60 percent disability rating for transverse myelitis with 
neurogenic bladder is granted, effective August 24, 2001, 
subject to controlling regulations applicable to the payment 
of monetary benefits. 

Entitlement to a clothing allowance for 2001 is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



